CAPPY, Justice,
dissenting.
I respectfully dissent. Regulations promulgated by an administrative agency are accorded a presumption of validity and reasonableness. Hospital Association of Pa., Inc. v. Foster, 157 Pa.Commw. 363, 629 A.2d 1055 (1993); Pa. Assoc. of Rehab. Facilities v. Foster, 154 Pa.Commw. 555, 624 A.2d 270 (1993). The construction of a statute by those charged with its execution and application is entitled to great weight and should not be disregarded or overturned except for cogent reasons, and unless it is clear that such construction is clearly erroneous. Spicer v. Commonwealth., D.P.W., 58 Pa.Cmwlth. 558, 428 A.2d 1008 (1981).1 Indeed, an administrative regulation must be upheld unless it is in conflict with the statute under which it was promulgated. See Consulting Engineers Council of Pa. v. State Architects Licensure Bd., 522 Pa. 204, 206, 560 A.2d 1375, 1376 (1989). Moreover, the Board must construe the Public School Employees’ Retirement Code (“Retirment Code”) liberally in favor of the retiree, provided that such construction does not violate the express language of the Code. Dowler v. Public School Empl. Ret. Bd., 153 Pa.Commw. 109, 620 A.2d 639 (1993). It is with these standards in mind that the majority should have considered Appellants’ claim.
The sole issue before the court is: Whether the Board’s regulation at 22 Pa.Code § 213.2(a)(1) which construes a “full school year” for purposes of crediting a full time salaried member’s retirement benefit under 24 P.S. § 8032(a) as being either 180 days or 1,100 hours of service is clearly erroneous and contrary to 24 P.S. § 8032? As the majority recognizes, the practical effect of the regulation is to treat a “full school year” as merely 1,100 hours of employment. (Majority at 293) The majority also correctly notes that the Retirement Code nowhere defines the term “full school year.” Id. The majority also notes that the Retirement Code does define “school year” as the “12-month period which the governmental entity uses for purposes of administration regardless of the actual time during which a member renders service.” 24 P.S. § 8102. The majority concludes that the Retirement Code’s definition of “school year” does not, “however, provide useful guidance as to what period, for the purpose of determining credits for full time employees under section 8302(a), should be considered a full school year.” Id. With all of the foregoing, I agree. Moreover, I find what the majority has said in these passages to be dispositive of the issue before this court.
Insofar as Retirement Code is admittedly silent as to the definition of a “full school year,” it is impossible to see how the Board’s regulation, defining full school year as being either 180 days or 1,100 hours of service, can be contrary to 24 P.S. §§ 8101-8535, the statute under which the regulation was enacted generally or more specifically, contrary to 24 Pa. P.S. § 8302(a). The mere fact that § 8302(a) makes reference to awarding full time salaried employees credit in proportion to a fraction of the full school year and awarding per diem or hourly employees credit in proportion to either 180 days or 1,100 hours does not, in my opinion, evidence a legislative intent to necessarily define a “full school year” for full time salaried employees *295in terms other than 1,100 hours. Following the logic of the majority, the fact that the statute specifically indicates that the per diem or hourly employees are to be awarded credit in proportion to 180 days or 1,100 hours whereas full time salaried employees are to be awarded credit “for each school year or the corresponding fraction thereof’, the legislature must have intended a full school year for such full time salaried employees to mean something other than 180 days. Indeed, this is the precise definition which the majority today herein adopts.2 Such linguistic gymnastics are unnecessary to resolve this case. Viewing the matter under the deferential standard of review as set forth above, we need ask only one question: Is the regulation contrary to the statute under which it was promulgated? As the majority admits that the statute is silent as to what constitutes a full school year, and the regulatory definition is not contrary to the express language of the Retirement Code, the regulation defining “full school year” should be upheld.
Finally, the majority, after rejecting the reasonable definition of “full school year” promulgated by the Retirement Board in 22 Pa.Code § 218.2(a)(1), looks to a statute other than the Retirement Code for a definition of “full school year.” The majority asserts that the “plain meaning and common usage of the term school year derives from the Public School Code, which sets at 180 the number of days that constitute a standard school year.” Majority op. at 293-294, citing 24 P.S. § 15-1501. However, this totally ignores the fact that the' Public School Code also permits the Secretary of Education to define the full school year in terms of 990 hours of instruction at the secondary level and 900 hours of instruction at the elementary level. 24 P.S. § 15-1504. Additionally, I note that the 163 day school year at issue herein counted as a full school year for purposes of student advancement to the next grade; for purposes of credit for a teacher’s eligibility for .sabbatical leave; and for purposes of advancement by teachers on the salary schedule. That the term “full school year” can mean different things in different statutory contexts (and even within the same statutory context) and for different purposes proves to me that the Board’s regulation which defines “full school year” for purposes of crediting retirement benefits, where the Retirement Code is admittedly silent as to the definition, is not unreasonable, and therefore, should not be stricken.
For the foregoing reasons, I respectfully dissent.

. The Public School Employees' Retirement Board is the agency charged with the execution and application of the Public School Employees’ Retirement Code, 24 Pa.C.S.A. §§ 8101-8534. Laurito v. Public School Emp. Ret. Bd., 146 Pa.Commw. 514, 606 A.2d 609, 611 (1992). See also 24 Pa.C.S.A. § 8502(h).


. The majority at p. 293 of the opinion states "[b]y awarding credit to full-time salaried employees in proportion to the fraction of the full school year for which contributions were made, rather than in proportion to a fraction of 1,100 hours worked, section 8302(a) evidences a legislative intent that a full school year is not the same as 1,100 hours of employment.” By this logic, the fact that the statute states that a "full-time salaried employee shall receive one year of credit for each school year” (emphasis added) rather than "for each 180 days served” as the statute provides in the very next sentence for per diem or hourly employees evidences a legislative intent that a full school year is not the same as 180 days.